DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on February 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,783,297 to Hawwa et al.
Hawwa et al. discloses a method of repairing a pipe, fig. 7, comprising providing a stent (10) comprising a stent spring and a seal, the stent spring comprising a plurality of minor springs (16, 18), orienting the minor springs in a constricted configuration to reduce the diameter of the stent, inserting the stent into a pipe (22), orienting the minor springs in an claim 16.
Allowable Subject Matter
Claims 10-15 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe repair device and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



P. F. Brinson